UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit

                      ___________________________

                             No. 96-10222
                      ___________________________


                              RIFER JOHNSON,

                                                       Plaintiff-Appellee,

                                   VERSUS


                     DALLAS COUNTY, TEXAS, ET AL.,

                                                                Defendants,

             JIM BOWLES, ADRIAN COLLYNS, and BARBARA STACY,

                                                   Defendants-Appellants.


          ___________________________________________________

              Appeal from the United States District Court
                   For the Northern District of Texas
                             Dallas Division
                            (3:92-CV-1121-P)
          ____________________________________________________
                              March 20, 1997


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges:

PER CURIAM:1

     Rifer Johnson, plaintiff-appellee, who was a convicted felon

and an inmate in the Dallas County Jail, filed this 42 U.S.C. §

1983 suit against Jim Bowles, Sheriff of Dallas County, Texas,

Barbra Stacy, head of nursing for the jail, and Dr. Adrian Collyns,


      1
       Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.

                                      1
a physician on the jail medical staff alleging that the defendants

were deliberately indifferent to his serious medical needs in

violation of his constitutional rights. The three defendants filed

motions for summary judgment seeking dismissal based on qualified

immunity which the district court denied.    We REVERSE and RENDER.

                                  I.

     Assessing the defense of qualified immunity is a two-step

process.   First, we must determine whether Johnson has alleged

the violation of a clearly established constitutional right.    If

Johnson has alleged such a violation, we then decide if the

defendant’s conduct was objectively reasonable.    Even if an

official’s conduct violates a constitutional right, he is

entitled to qualified immunity if the conduct was objectively

reasonable.     Nerren v. Livingston Police Dept., 86 F.3d 469, 473

(5th Cir. 1996); Spann v. Rainey, 987 F.2d 1110 (5th Cir. 1993).

     Assessing Johnson’s allegations in the light most favorable

to him, Johnson has failed to state a claim for violation of a

constitutional right.    In order to state a 42 U.S.C. § 1983 claim

for denial of medical care in violation of the Eight Amendment,

Johnson was required to allege facts demonstrating that these

defendants had subjective knowledge of a substantial risk of

serious harm to Johnson but responded with deliberate

indifference.     Farmer v. Brennan, --- U.S. ---, 114 S. Ct. 1970,

128 L. Ed. 2d 811, 832 (1984); Hare v. City of Cornith, 74 F.3d
633, 650 (5th Cir. 1996)(en banc).

     As to defendants Sheriff Bowles and Nurse Stacy, Johnson


                                   2
simply failed to produce any summary judgment evidence indicating

that Sheriff Bowles or Nurse Stacy had any personal knowledge of

Johnson’s gastrointestinal difficulties which serve as the basis

of this suit.   He also failed to produce summary judgment

evidence tending to establish that Sheriff Bowles and Nurse Stacy

had actual knowledge of a longstanding, pervasive or well

documented pattern of inadequate treatment given by the prison

medical staff to prisoners with emergency medical needs.     Under

Farmer, Johnson thus fails to allege that these defendants

violated his rights under the Eight Amendment for denial of

medical care and both Sheriff Bowles and Nurse Stacy are entitled

to summary judgment based on qualified immunity. Nerren, 86 F.3d

at 473.

     As to Dr. Collyns, Johnson’s affidavit states that at

approximately 10:00 a.m. on March 18, 1990, he was brought to Dr.

Collyns for examination.   Johnson’s affidavit further states that

Dr. Collyns did not carefully examine him despite Johnson’s

recitation of severe abdominal pain, vomiting blood and other

symptoms.   Assuming these allegations as true, Johnson

nonetheless fails to present a genuine issue of material fact

tending to show that Dr. Collyns reacted with deliberate

indifference to these complaints.    The objective summary judgment

evidence in the record conclusively establishes that Johnson was

admitted to the emergency room at Parkland Hospital in Dallas at

12:20 p.m. on March 18, 1990, or approximately two hours after

Dr. Collyns allegedly examined Johnson.   Given the promptness


                                 3
with which Johnson was transferred to Parkland Hospital, Johnson

has not demonstrated that Dr. Collyns’ responded with deliberate

indifference to Johnson’s serious medical needs.   See Farmer, 128
L. Ed. 2d at 830.   Dr. Collyns is therefore entitled to qualified

immunity.   Nerren, 86 F.3d at 473.

     The judgment of the district court denying summary judgment

to appellants is therefore reversed and judgment is rendered in

appellants favor recognizing their qualified immunity defense.

     REVERSED and RENDERED.




                                 4